                  Case 19-10209-KJC             Doc 7       Filed 02/03/19        Page 1 of 23



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
NOVUM PHARMA, LLC,                                         :   Case No. 19-10209 (___)
                                                           :
                                    Debtor.1               :
                                                           :
---------------------------------------------------------- x

                 DEBTOR’S MOTION FOR INTERIM AND FINAL ORDERS
             (A) AUTHORIZING THE DEBTOR TO USE CASH COLLATERAL,
             (B) GRANTING ADEQUATE PROTECTION, (C) MODIFYING THE
               AUTOMATIC STAY, AND (D) GRANTING RELATED RELIEF
                  Novum Pharma, LLC, the debtor and debtor-in-possession in the above-captioned

case (the “Debtor”), hereby moves (this “Motion”) for the entry of an interim order, substantially

in the form attached hereto as Exhibit A (the “Interim Order”), and a final order (the “Final

Order” and, together with the Interim Order, the “Cash Collateral Orders”), pursuant to sections

105, 361, 362, 363, 503, 506, 507 and 552 of title 11 of the United States Code, 11 U.S.C.

§§ 101-1532 (the “Bankruptcy Code”), Rules 2002, 4001 and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1(b), 4001-2 and 9013-1(m) of

the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

the District of Delaware (the “Local Rules”), inter alia: (i) authorizing the Debtor’s use of Cash

Collateral (as defined below); (ii) granting adequate protection to the Prepetition Secured Lender

(as defined below) for any diminution in value of its interests in the Prepetition Collateral (as

defined below), including the Cash Collateral; (iii) subject to entry of the Final Order and to the

extent set forth herein, waiving the Debtor’s right to surcharge Collateral (as defined below)


1
         The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
         Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.


58448/0001-16772741v8
                  Case 19-10209-KJC       Doc 7       Filed 02/03/19   Page 2 of 23



pursuant to section 506(c) of the Bankruptcy Code; (iv) vacating or modifying the automatic stay

imposed by section 362 of the Bankruptcy Code to the extent necessary to permit the Debtor and

the Prepetition Secured Lender to implement and effectuate the terms and provisions of the

Interim Order; and (v) scheduling a final hearing (the “Final Hearing”) to consider the relief

requested in the Motion and the entry of a Final Order, and approving the form of notice with

respect to the Final Hearing. In support of this Motion, the Debtor relies upon and incorporates

by reference the Declaration of Thomas S. O’Donoghue, Jr. in Support of Chapter 11 Petition

and First Day Pleadings (the “First Day Declaration”), filed with the Court concurrently

herewith. In further support of the Motion, the Debtor respectfully represents as follows:

                                 JURISDICTION AND VENUE

                  1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b) and, pursuant to Local Rule 9013-1(f), the Debtor consents to the entry of a final order

by the Court in connection with this Motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution.

                  2.    Venue of this case and the Motion in this District is proper under

28 U.S.C. §§ 1408 and 1409.

                  3.    The statutory and legal predicates for the relief requested herein are

sections 105, 361, 362, 363, 503, 506, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules

2002, 4001 and 9014 and Local Rules 2002-1(b), 4001-2 and 9013-1(m).




                                                  2
58448/0001-16772741v8
                  Case 19-10209-KJC             Doc 7        Filed 02/03/19       Page 3 of 23



                                               BACKGROUND

A.       General Background

                  4.       On the date hereof (the “Petition Date”), the Debtor commenced a case by

filing a petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”). The

factual background regarding the Debtor, including its business operations, its capital and debt

structure, and the events leading to the filing of the Chapter 11 Case, is set forth in the First Day

Declaration.

                  5.       The Debtor continues to manage and operate its business as a debtor-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

                  6.       To date, no creditors’ committee has been appointed in the Chapter 11

Case by the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”).

No trustee or examiner has been appointed in the Chapter 11 Case.

B.       The Prepetition Secured Loan Facility2

                  7.       The Debtor is a borrower under that certain Loan Agreement, dated as of

August 1, 2017 (as amended from time to time, the “Loan Facility”), with RGP Pharmacap, LLC

(“RGP Pharmacap”), which provided the Debtor with a term loan in the amount of $15 million.

The Loan Facility bears interest at the greater of prime plus 9.75% or 14% for the life thereof,

and is payable in thirty-six (36) consecutive monthly principal installments commencing on

September 1, 2019, with the last principal payment being made on August 1, 2022.

                  8.       As collateral for the Loan Facility, the Debtor entered into that certain

Security Agreement, dated as of August 1, 2017 (the “Security Agreement”), with RGP Finance

LLC (“RGP Finance” and, collectively with RGP Pharmacap, the “Prepetition Secured

2
         Capitalized terms used but not otherwise defined in this section shall have the meanings ascribed to them in
         the Loan Facility (as defined herein).


                                                         3
58448/0001-16772741v8
                  Case 19-10209-KJC           Doc 7        Filed 02/03/19     Page 4 of 23



Lender”),3 pursuant to which the Debtor granted RGP Finance a security interest in “all of

Debtor’s present or hereafter acquired or arising right, title and interest in and to all Accounts,

Chattel Paper, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Fixtures,

General Intangibles (including equity interest in any Subsidiary and any Intellectual Property),

Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment

Intangibles, Supporting Obligations, promissory notes, software, Commercial Tort Claims

hereafter identified by Debtor in any authenticated Record delivered to [Prepetition Secured

Lender], and all other assets and personal property, and all products and proceeds of any of the

foregoing” (collectively, the “Prepetition Collateral”). See Security Agreement at §§ 1 and 2(a).

In connection with the Loan Facility, the Debtor, RGP Pharmacap and The Huntington National

Bank entered into a certain Deposit Account Control Agreement, dated as of August 2, 2017.

                  9.      On April 30, 2018, the Debtor, certain of its affiliated companies

(collectively, the “Affiliates”)4 and RGP Pharmacap entered into that certain First Amendment

and Joinder to Loan Agreement (the “Joinder”), pursuant to which one of the Debtor’s Affiliates

(i) became a “New Loan Party” under the Loan Facility; (ii) guaranteed the Loan Facility; and

(iii) pledged substantially all of its assets to RGP Pharmacap to secure the obligations under the

Loan Facility. Additionally, pursuant to the Joinder, certain other Affiliates provided unsecured

guarantees of collection for the Debtor’s obligations under the Loan Facility.

                  10.     As of the Petition Date, the Debtor was indebted to the Prepetition

Secured Lender under the Loan Facility, without defense, counterclaim or offset of any kind, in

the aggregate principal amount of $15,000,000, plus accrued and unpaid interest with respect


3
         The Prepetition Secured Lender is owned by a member of the Debtor’s board of managers.
4
         The Debtor and the Affiliates share common ownership.


                                                       4
58448/0001-16772741v8
                  Case 19-10209-KJC       Doc 7       Filed 02/03/19   Page 5 of 23



thereto (which, as of the Petition Date, was $211,049) and any additional fees, costs, expenses

(including any attorneys’, financial advisors’ and other professionals’ fees and expenses),

reimbursement obligations, indemnification obligations, contingent obligations and other charges

of whatever nature, whether or not contingent, whenever arising, due, or owing, and all other

obligations owing under or in connection with the Loan Facility (the “Prepetition Secured

Obligations”).

                                     RELIEF REQUESTED

                  11.   By this Motion, the Debtor seeks entry of the Cash Collateral Orders:

(i) authorizing the Debtor’s use of Prepetition Secured Lender’s cash collateral (the “Cash

Collateral”) subject to the terms and conditions set forth therein; (ii) granting certain adequate

protection to the Prepetition Secured Lender; (iii) subject to entry of a Final Order and to the

extent set forth herein, waiving the Debtor’s right to surcharge Collateral pursuant to section

506(c) of the Bankruptcy Code; (iv) vacating or modifying the automatic stay imposed by

section 362 of the Bankruptcy Code to the extent necessary to permit the Debtor and the

Prepetition Secured Lender to implement and effectuate the terms and provisions of the Interim

Order; (v) scheduling the Final Hearing within approximately thirty (30) days from the Petition

Date to consider the relief requested in the Motion and the entry of a Final Order; and

(vi) approving the form of notice with respect to the Final Hearing.

            THE DEBTOR’S IMMEDIATE NEED TO USE CASH COLLATERAL

                  12.   The ability of the Debtor to finance its operations and complete a

successful chapter 11 sale process requires immediate continued use of Cash Collateral. In the

absence of the use of Cash Collateral, the continued operation of the Debtor’s business would not

be possible and immediate and irreparable harm to the Debtor, its estate and its creditors would



                                                  5
58448/0001-16772741v8
                  Case 19-10209-KJC       Doc 7       Filed 02/03/19    Page 6 of 23



occur. The Debtor does not have sufficient available sources of working capital and financing to

operate its business in the ordinary course without the use of Cash Collateral. The relief

requested in this Motion therefore is necessary for the continued operation of the Debtor’s

business and the preservation of its property, and thus is in the best interests of the Debtor, its

estate and its creditors.

                  13.   The Prepetition Secured Lender and the Debtor have negotiated at arm’s-

length and in good faith regarding the Debtor’s use of Cash Collateral to fund the continued

operation of the Debtor’s business during the period (the “Specified Period”) from the Petition

Date through the date which is the earliest to occur of (i) the expiration of the Remedies Notice

Period (as defined below), (ii) the date that is forty-five (45) days from the Petition Date if the

Court has not entered the Final Order on or before such date, and (iii) the date that is six (6)

months after the Petition Date. The Prepetition Secured Lender has agreed not to object to,

conditioned on the entry of the Interim Order, the Debtor’s proposed use of Cash Collateral, on

the terms and conditions set forth in the Interim Order, and the terms of the adequate protection

provided for therein.

                  14.   As further set forth herein, the Interim Order provides adequate protection

in the form of, among other things, superpriority claims and adequate protection liens to protect

the Prepetition Secured Lender against any diminution in value arising from the Debtor’s use of

Cash Collateral or the imposition of the automatic stay pursuant to section 362 of the Bankruptcy

Code. The Debtor further proposes to make disbursements pursuant to a 13-week cash flow

forecast, including the anticipated uses of the Cash Collateral, attached to the Interim Order as

Exhibit A (the “13-Week Budget”), subject to permitted variances.




                                                  6
58448/0001-16772741v8
                    Case 19-10209-KJC            Doc 7        Filed 02/03/19       Page 7 of 23



                    15.     Access to existing Cash Collateral on an interim basis will provide the

Debtor with the liquidity necessary to continue to operate its business and thus preserve and

maintain the going concern value of the its estate, thereby facilitating a successful chapter 11 sale

process. Without access to such liquidity, the Debtor’s ability to navigate through chapter 11

would be jeopardized, to the detriment of the Prepetition Secured Lender and all of the Debtor’s

other stakeholders. As a result, the Debtor has an immediate need to use Cash Collateral to

ensure access to sufficient working capital throughout the Specified Period.

          STATEMENT OF THE MATERIAL TERMS OF THE INTERIM ORDER

                    16.     Pursuant to Bankruptcy Rule 4001(b), (c) and (d) and Local Rule 4001-

2(a)(i) and (ii), the following is a concise statement and summary of the material terms of the

Interim Order (collectively, the “Highlighted Provisions”):

     Material Terms                             Summary of Material Terms                              Para(s). of
                                                                                                     Interim Order
Entities with an Interest     RGP Pharmacap, LLC and RGP Finance LLC                                      ¶ E(i)
in Cash Collateral

Bankruptcy Rule
400l(b)(1)(B)(i)

Purpose for Use of Cash       The Debtor seeks authority to use the Cash Collateral to:                  ¶ 3(b)
Collateral                    (i) finance its working capital needs and for any other general
                              corporate purposes; and (ii) pay related transaction costs, fees,
Bankruptcy Rule               liabilities and expenses (including all professional fees and
400l(b)(1)(B)(ii)             expenses) and other administration costs incurred in connection
                              with and for the benefit of the Chapter 11 Case, in each case solely
Local Rule                    to the extent consistent with the 13-Week Budget or the Interim
4001-2(a)(ii)                 Order.




                                                          7
58448/0001-16772741v8
                      Case 19-10209-KJC         Doc 7         Filed 02/03/19       Page 8 of 23



Budget and Variance          Every four (4) weeks following entry of the Interim Order, on the           ¶ 4(d)
Reporting                    Monday following such four-week period, the Debtor will provide
                             the Prepetition Secured Lender with an updated 13-Week Budget
Bankruptcy Rule              for the subsequent 13-week period. The initial 13-Week Budget
400l(b)(1)(B)(ii)            and each subsequent 13-Week Budget shall be in form and
                             substance acceptable to the Prepetition Secured Lender. Each
Local Rule                   week following entry of the Interim Order, on the fourth business
4001-2(a)(ii)                day of such week, the Debtor also shall provide to the Prepetition
                             Secured Lender a budget variance report/reconciliation (the
                             “Budget Variance Report”) setting forth in reasonable detail actual
                             cash receipts and disbursements for the prior week, and, beginning
                             after the first four (4) week period, all variances, on an individual
                             line item basis and an aggregate basis, as compared to the
                             previously delivered 13-Week Budget on a cumulative weekly
                             basis over a rolling four (4) week period, together with a statement
                             certifying compliance with the Budget Covenants (as defined
                             below) set forth below. The Budget Variance Report shall include
                             an explanation, in reasonable detail, of any material variance. The
                             Debtor shall ensure that at no time any of the following occur
                             (together, the “Budget Covenants”): (i) a negative variance of
                             15.0% or more from the total cash receipts set forth in the 13-
                             Week Budget, to be tested on a cumulative basis over a rolling
                             four (4) week period, provided that, in the event that any cash
                             receipt budgeted to be received in any rolling four (4) week period
                             is not actually received during such period, such receipt shall be
                             deemed, for purposes of testing, to have been received during such
                             period if it is received within one (1) calendar week after the end
                             of such period; and (ii) a negative variance of 15.0% or more from
                             the “Total Operating Disbursements,” tested every week on a
                             cumulative rolling four (4) week basis; provided, however, that in
                             any rolling four (4) week period that “Total Operating
                             Disbursements” are less than the budgeted amount for such period,
                             the amount by which “Total Operating Disbursements” are less
                             may be carried forward and added to the subsequent period;
                             provided further, however, that “Total Operating Disbursements”
                             shall include disbursements made by the Debtor (including, but
                             not limited to, any payments, expenditures or advances) other than
                             professional fees and expenses related to administration of the
                             Chapter 11 Case.

Duration of Use of Cash      Termination Date. The earliest to occur of (i) the expiration of the    ¶¶ 3(a), 8 and 9
Collateral/Events of         Remedies Notice Period (as defined below), (ii) the date that is
Default/Rights and           forty-five (45) days from the Petition Date if the Court has not
Remedies Upon Event of       entered the Final Order on or before such date and (iii) the date
Default                      that is six (6) months after the Petition Date.

Bankruptcy Rule              Events of Default. The occurrence and continuance of any of the
400l(b) (1)(B)(iii)          following events, unless waived in writing by the Prepetition
                             Secured Lender, shall constitute an event of default (collectively,
Local Rule                   the “Events of Default”):
4001-2(a)(ii)
                             (a) the failure by the Debtor to obtain a Final Order in form and
                             substance acceptable to the Prepetition Secured Lender within
                             forty-five (45) days after the Petition Date;

                             (b) the Debtor shall have (i) filed a motion seeking to create, or

                                                          8
58448/0001-16772741v8
                  Case 19-10209-KJC         Doc 7         Filed 02/03/19       Page 9 of 23



                         (ii) created, incurred or suffered to exist, any postpetition liens or
                         security interests, other than those granted or permitted pursuant to
                         the Interim Order without the consent of the Prepetition Secured
                         Lender;

                         (c) any of the documents or other information required to be
                         delivered to the Prepetition Secured Lender pursuant to the Interim
                         Order shall contain material misrepresentations;

                         (d) the entry of a final order by the Court, other than the Interim
                         Order, granting relief from or modifying the automatic stay of
                         section 362 of the Bankruptcy Code to allow any creditor to
                         execute upon or enforce a lien on or security interest in any
                         Collateral;

                         (e) the Court shall enter an order approving any claims for
                         recovery of amounts under section 506(c) of the Bankruptcy Code
                         or otherwise arising from the preservation of any Collateral;

                         (f) the Debtor shall support, commence or join as an adverse party
                         in any suit or other proceeding against the Prepetition Secured
                         Lender or relating to the Prepetition Secured Obligations or
                         Collateral;

                         (g) reversal, amendment, supplement, vacatur or modification
                         (without the express prior written consent of the Prepetition
                         Secured Lender) of the Interim Order;

                         (h) the Interim Order or any other pleading filed in the Chapter 11
                         Case by the Debtor provides for the nonconsensual priming of the
                         Prepetition Liens (as defined in the Interim Order);

                         (i) the Debtor shall create, incur or suffer to exist any other claim
                         which is pari passu with or senior to the 507(b) Claim (as defined
                         below);

                         (j) dismissal of the Chapter 11 Case or conversion of the Chapter
                         11 Case to a chapter 7 case, or appointment of a trustee, receiver,
                         interim receiver or manager, or appointment of a responsible
                         officer or examiner with enlarged powers in the Chapter 11 Case
                         (having powers beyond those set forth in sections 1106(a)(3) and
                         (4) of the Bankruptcy Code);

                         (k) the Debtor’s exclusive right to file and solicit acceptances of a
                         plan of reorganization or liquidation is terminated or terminates;

                         (l) the failure by the Debtor to make material payments as set forth
                         in the Interim Order when due and such failure shall remain
                         unremedied for more than five (5) business days after receipt by
                         the Debtor of written notice thereof from the Prepetition Secured
                         Lender;

                         (m) the failure by the Debtor to file a motion to approve the sale of
                         all or substantially all of the Debtor’s assets within ten (10)
                         business days after the Petition Date;



                                                      9
58448/0001-16772741v8
                 Case 19-10209-KJC         Doc 7       Filed 02/03/19         Page 10 of 23



                        (n) the failure by the Debtor to obtain entry of an order approving
                        bidding procedures in connection with the sale of all or
                        substantially all of the Debtor’s assets within forty-five (45) days
                        after the Petition Date;

                        (o) the failure by the Debtor to obtain entry of an order approving
                        the sale of all or substantially all of the Debtor’s assets in form and
                        substance acceptable to the Prepetition Secured Lender on or
                        before May 3, 2019;

                        (p) the failure by the Debtor to consummate the sale or disposition
                        of all or substantially all of the Debtor’s assets on or before
                        May 17, 2019; and

                        (q) the failure by the Debtor to perform, in any respect, any of the
                        terms, provisions, conditions or obligations under the Interim
                        Order, including a breach of the Budget Covenants set forth in
                        Paragraph 4(d) of the Interim Order.

                        Rights and Remedies Upon Event of Default. Upon occurrence of
                        an Event of Default and following the giving of five (5) business
                        days’ written notice to the Debtor (the “Remedies Notice Period”),
                        the Prepetition Secured Lender may exercise the remedies
                        available to it under the Interim Order and applicable non-
                        bankruptcy law, including, but not limited to, revoking the
                        Debtor’s right to use Cash Collateral and collecting and applying
                        any proceeds of the Collateral in accordance with the terms of the
                        Interim Order and the provisions of the Loan Documents (as
                        defined in the Interim Order). During the Remedies Notice
                        Period, the Debtor and/or an official committee of unsecured
                        creditors (if appointed) (the “Committee”) shall be entitled to seek
                        an emergency hearing; provided, however, that the sole issue that
                        the Debtor or the Committee (if appointed) may bring before the
                        Court at any such emergency hearing is whether an Event of
                        Default has occurred and/or is continuing, and the Debtor or the
                        Committee (if appointed) shall not be entitled to seek other relief,
                        including under section 105 of the Bankruptcy Code, at the
                        hearing. During the Remedies Notice Period, the Debtor may
                        continue to use Cash Collateral in the ordinary course of business,
                        consistent with past practices and the most recently delivered 13-
                        Week Budget, but may not enter into any transactions or
                        arrangements (including, without limitation, the incurrence of
                        indebtedness or liens, investments, restricted payments, asset sales
                        or transactions with non-Debtor affiliates) that are not in the
                        ordinary course of business. Unless the Court orders otherwise
                        during the Remedies Notice Period, at the end of the Remedies
                        Notice Period, the Debtor shall automatically, without further
                        notice or order of the Court, no longer have the right to use or seek
                        to use Cash Collateral, the automatic stay pursuant to section 362
                        of the Bankruptcy Code shall be automatically terminated at the
                        end of the Remedies Notice Period, without further notice or order
                        of the Court, and the Prepetition Secured Lender shall be
                        permitted to exercise all rights and remedies set forth in the
                        Interim Order, the Loan Documents, and as otherwise available at
                        law without further order or application or motion to the Court,
                        and without restriction or restraint by any stay under section 105

                                                     10
58448/0001-16772741v8
                 Case 19-10209-KJC           Doc 7      Filed 02/03/19          Page 11 of 23



                          or 362 of the Bankruptcy Code. Notwithstanding anything in the
                          Interim Order to the contrary, the automatic stay pursuant to
                          section 362 of the Bankruptcy Code shall be automatically
                          terminated for the purposes of giving any notice contemplated
                          under the Interim Order. The delay or failure to exercise rights
                          and remedies under the Interim Order or the Loan Documents
                          shall not constitute a waiver of the Prepetition Secured Lender’s
                          rights thereunder or otherwise.

Proposed Adequate         The Prepetition Secured Lender shall be granted, to the extent of        ¶ 4(a)-(d)
Protection                any diminution in value of its interests in the Prepetition Collateral
                          from and after the Petition Date, the following:

Bankruptcy Rule 400l(b)   Adequate Protection Liens. As adequate protection of the interests
(1)(B)(iv)                of the Prepetition Secured Lender in the Prepetition Collateral
                          against any diminution in value of such interests, pursuant to
Local Rule                sections 361 and 363(e) of the Bankruptcy Code, the Debtor shall
4001-2(a)(ii)             grant to the Prepetition Secured Lender additional and
                          replacement, continuing, valid, binding, enforceable,
                          nonavoidable, and automatically perfected postpetition security
                          interests in and liens on (the “Adequate Protection Liens”) all of
                          the Debtor’s presently owned or hereafter acquired property and
                          assets (including, subject to entry of a final order, any proceeds or
                          property recovered in respect of the Debtor’s claims or causes of
                          action under sections 544, 545, 547, 548 or 550 of the Bankruptcy
                          Code or any other similar state or federal law), whether such
                          property and assets were acquired by the Debtor before or after the
                          Petition Date, of any kind or nature, whether real or personal,
                          tangible or intangible, wherever located, including, without
                          limitation, all inventory, accounts receivable, general intangibles,
                          chattel paper, contracts, owned real estate, real and personal
                          property leaseholds, property, plants, fixtures and machinery and
                          equipment, vehicles, vessels, deposit accounts, cash and any
                          investment thereof, letter of credit rights, patents, copyrights,
                          trademarks, trade names, rights under license agreements and
                          other intellectual property, and the proceeds and products of the
                          foregoing (collectively, together with the Prepetition Collateral
                          and the Cash Collateral, the “Collateral”). The Adequate
                          Protection Liens shall be subject and subordinate only to the Carve
                          Out (as defined below) and shall secure the Prepetition Secured
                          Obligations to the extent of any Diminution in Value of the
                          Prepetition Secured Lender’s interests in the Prepetition Collateral
                          from and after the Petition Date. The Adequate Protection Liens
                          shall be enforceable against the Debtor, its estate and any
                          successors thereto, including, without limitation, any trustee or
                          other estate representative appointed in this Chapter 11 Case, or
                          any case under chapter 7 of the Bankruptcy Code upon the
                          conversion of the Chapter 11 Case, or in any other proceedings
                          superseding or related to any of the foregoing (collectively, a
                          “Successor Case”). Except as expressly provided in the Interim
                          Order (including with respect to the Carve Out), the Adequate
                          Protection Liens shall not be made subject to or pari passu with
                          any lien or security interest heretofore or hereinafter granted in the
                          Chapter 11 Case or any Successor Case, and the Adequate
                          Protection Liens shall be valid and enforceable against any trustee
                          or other estate representative appointed in the Chapter 11 Case or

                                                      11
58448/0001-16772741v8
                 Case 19-10209-KJC        Doc 7       Filed 02/03/19         Page 12 of 23



                        any Successor Case, or upon the dismissal of the Chapter 11 Case
                        or a Successor Case. The Adequate Protection Liens shall not be
                        subject to sections 510, 549 or 550 of the Bankruptcy Code and, if
                        approved in the Final Order, the Adequate Protection Liens shall
                        not be subject to section 506(c) of the Bankruptcy Code. The
                        Adequate Protection Liens shall be deemed legal, valid, binding,
                        enforceable and perfected liens, not subject to subordination,
                        impairment or avoidance, for all purposes in the Chapter 11 Case
                        and any Successor Case. For the avoidance of doubt, the
                        Adequate Protection Liens shall be deemed to be effective and
                        perfected automatically as of the Petition Date and without the
                        necessity of the execution by the Debtor, or the filing of, as
                        applicable, mortgages, security agreements, pledge agreements,
                        financing statements, state or federal notices, recordings
                        (including, without limitation, any recordings with the United
                        States Patent and Trademark or Copyright Office) or other
                        agreements and without the necessity of taking possession or
                        control of any Collateral. Except as otherwise expressly provided
                        in the Interim Order (including with respect to the Carve Out),
                        under no circumstances shall the Adequate Protection Liens be
                        made subordinate to the lien of any other party, no matter when
                        arising.

                        Adequate Protection Superpriority Claim. To the extent of any
                        diminution in value of the interests of the Prepetition Secured
                        Lender in the Prepetition Collateral, the Prepetition Secured
                        Lender shall be granted, subject only to the payment of the Carve
                        Out, an allowed superpriority administrative expense claim
                        pursuant to sections 503(b), 507(a) and 507(b) of the Bankruptcy
                        Code (the “507(b) Claim”), which 507(b) Claim shall be an
                        allowed claim against the Debtor with priority over any and all
                        administrative expenses and all other claims against the Debtor
                        now existing or hereafter arising, of any kind specified in sections
                        503(b) and 507(b) of the Bankruptcy Code, and all other
                        administrative expenses or other claims arising under any other
                        provision of the Bankruptcy Code, including, without limitation,
                        sections 105, 326, 327, 328, 330, 331, 503(b), 507(a), 507(b) or
                        1114 of the Bankruptcy Code, whether or not such expenses or
                        claims may become secured by a judgment lien or other
                        nonconsensual lien, levy or attachment. The 507(b) Claim shall
                        be payable from and have recourse to all prepetition and
                        postpetition property of the Debtor and the proceeds thereof,
                        subject to the relative priorities set forth above.

                        Fees and Expenses. The Debtor is authorized and directed to pay,
                        within ten (10) calendar days of delivery of an invoice (which
                        shall include reasonable supporting detail, which may be redacted
                        to protect privileged or confidential information), all reasonable
                        and documented prepetition and postpetition fees and expenses of
                        counsel to the Prepetition Secured Lender. Payment of all such
                        fees and expenses shall not be subject to allowance by the Court
                        and such professionals shall not be required to comply with the
                        U.S. Trustee fee guidelines; provided, however, that the Debtor
                        shall promptly provide copies of invoices received on account of
                        the fees and expenses set forth above to the U.S. Trustee and
                        counsel to any Committee appointed in the Chapter 11 Case, and

                                                    12
58448/0001-16772741v8
                  Case 19-10209-KJC         Doc 7      Filed 02/03/19          Page 13 of 23



                         the Court shall have exclusive jurisdiction over any objections
                         raised by the Committee (if appointed) or the U.S. Trustee to the
                         invoiced amount of the fees and expenses proposed to be paid,
                         which objections may only be raised within ten (10) calendar days
                         after delivery of an invoice(s) therefor and shall be limited to the
                         issue of the reasonableness of such fees and expenses. In the
                         event that within ten (10) calendar days from delivery of such
                         invoices the U.S. Trustee or counsel to the Committee (if
                         appointed) raises an objection to a particular invoice, and the
                         parties are unable to resolve such objection, the Court shall hear
                         and determine such dispute; provided, however, that payment of
                         invoices shall not be delayed based on any such objections and the
                         relevant professional shall only be required to disgorge amounts
                         objected to upon being “so ordered” pursuant to a final order of
                         the Court.

Liens on Chapter 5       None immediately provided in Interim Order. Subject to entry of
Actions                  final order, the Adequate Protection Liens will extend to proceeds
                         or property recovered in respect of the Debtor’s claims or causes
Local Rule               of action under sections 544, 545, 547, 548 or 550 of the
4001-2(a)(i)(D)          Bankruptcy Code or any other similar state or federal law.

Carve Out                The “Carve Out” means the sum of: (i) all fees required to be paid       ¶ 10
                         to the Clerk of the Court and to the Office of the United States
Local Rule               Trustee under section 1930(a) of title 28 of the United States Code
4001-2(a)(i)(F)          plus interest at the statutory rate (without regard to the notice set
                         forth in (iii) below); (ii) all reasonable fees and expenses up to
                         $25,000 in the aggregate incurred by a trustee under section
                         726(b) of the Bankruptcy Code (without regard to the notice set
                         forth in (iii) below); (iii) to the extent allowed by final order, and
                         subject to the professional fee accrual budget attached as
                         Exhibit B to the Interim Order (the “Accrual Budget”), all unpaid
                         fees and expenses (the “Allowed Professional Fees”) incurred by
                         persons or firms retained by the Debtor pursuant to section 327,
                         328 or 363 of the Bankruptcy Code (the “Debtor Professionals”)
                         and any Committee appointed in the Chapter 11 Case pursuant to
                         section 1103 of the Bankruptcy Code (the “Committee
                         Professionals” and, together with the Debtor Professionals, the
                         “Professional Persons”) at any time before delivery by the
                         Prepetition Secured Lender of a Carve Out Trigger Notice (as
                         defined below), whether allowed by the Court prior to or after
                         delivery of a Carve Out Trigger Notice; and (iv) Allowed
                         Professional Fees of Debtor Professionals in an aggregate amount
                         not to exceed $150,000, and Allowed Professional Fees of
                         Committee Professionals (to the extent a Committee is appointed)
                         in an aggregate amount not to exceed $25,000, in each case
                         incurred after delivery by the Prepetition Secured Lender of the
                         Carve Out Trigger Notice, to the extent allowed by final order (the
                         amounts set forth in this clause (iv) being the “Post-Carve Out
                         Trigger Notice Cap”). For purposes of the foregoing, “Carve Out
                         Trigger Notice” shall mean a written notice delivered by email (or
                         other electronic means) by the Prepetition Secured Lender to
                         restructuring counsel to the Debtor, the U.S. Trustee and counsel
                         to the Committee (if appointed), which notice may be delivered
                         following the occurrence of an Event of Default, stating that the
                         Post-Carve Out Trigger Notice Cap has been invoked.

                                                     13
58448/0001-16772741v8
                  Case 19-10209-KJC          Doc 7       Filed 02/03/19          Page 14 of 23



                          Notwithstanding anything to the contrary in the Interim Order,
                          payment following the delivery of a Carve Out Trigger Notice of
                          any of the statutory, Allowed Professional Fees or other fees
                          covered by this Carve Out shall be paid (and shall be deemed to
                          have been satisfied) first, from unencumbered assets or cash that is
                          not Cash Collateral (if any) and second, if there are no remaining
                          unencumbered assets or cash that is not Cash Collateral, from
                          Cash Collateral.

Cross Collateralization   None, other than replacement liens as adequate protection.

Local Rule
4001-2(a)(i)(A)

Findings Regarding        As set forth in the Interim Order, the Debtor has acknowledged            ¶ E(iii)
Validity/Perfection/      and agreed as set forth therein, to the validity, perfection, priority,
Amount                    amount and enforceability of the Prepetition Secured Obligations,
                          without prejudice to any other party’s rights to assert claims,
Local Rule                counterclaims or causes of actions, objections, contests or
4001-2(a)(i)(B)           defenses prior to the expiration of the Challenge Period (as
                          defined below).

Challenge Period          The stipulations and admissions contained in the Interim Order,            ¶ 11
                          including, without limitation, the Debtor’s Stipulations (as defined
Local Rule                in the Interim Order), shall be binding upon the Debtor and any of
4001-2(a)(i)(B)           its successors (including, without limitation, any chapter 7 or
                          chapter 11 trustee appointed or elected for the Debtor) in all
                          circumstances and for all purposes, and the Debtor is deemed to
                          have irrevocably waived and relinquished all Challenges (as
                          defined below) as of the Petition Date. The stipulations and
                          admissions contained in the Interim Order, including, without
                          limitation, the Debtor’s Stipulations, shall be binding upon all
                          other parties in interest, including, without limitation, the
                          Committee (if appointed) and any other person acting on behalf of
                          the Debtor’s estate, unless and to the extent that a party in interest
                          with proper standing granted by order of the Court (or other court
                          of competent jurisdiction) has filed an adversary proceeding or
                          contested matter (i) within seventy-five (75) calendar days after
                          entry of the Interim Order, subject to further extension by written
                          agreement of the Debtor and the Prepetition Secured Lender, each
                          acting in its sole discretion (the “Challenge Period” and, the date
                          of expiration of the Challenge Period, the “Challenge Period
                          Termination Date”), (ii) seeking to avoid, object to or otherwise
                          challenge the findings or Debtor’s Stipulations regarding: (a) the
                          validity, enforceability, extent, priority or perfection of the
                          mortgages, security interests and liens of the Prepetition Secured
                          Lender; or (b) the validity, enforceability, allowability, priority,
                          secured status or amount of the Prepetition Secured Obligations
                          (any such claim, a “Challenge”), and (iii) there is a final order
                          entered in favor of the plaintiff sustaining any such Challenge in
                          any such timely filed adversary proceeding or contested matter.
                          Upon the expiration of the Challenge Period Termination Date
                          without the filing of a Challenge (or if any such Challenge is filed
                          and overruled): (a) any and all such Challenges by any party
                          (including, without limitation, the Committee (if appointed), any
                          chapter 11 trustee, any examiner or other estate representative

                                                       14
58448/0001-16772741v8
                  Case 19-10209-KJC        Doc 7       Filed 02/03/19         Page 15 of 23



                         appointed or elected in the Chapter 11 Case, and/or any chapter 7
                         trustee and/or examiner or other estate representative appointed or
                         elected in a Successor Case) shall be deemed to be forever waived,
                         released and barred; (b) the Prepetition Secured Obligations shall
                         constitute allowed claims, not subject to counterclaim, setoff,
                         recoupment, reduction, subordination, recharacterization, defense
                         or avoidance for all purposes in the Debtor’s Chapter 11 Case and
                         any Successor Case; (c) Prepetition Liens shall be deemed to have
                         been, as of the Petition Date, legal, valid, binding and perfected,
                         not subject to recharacterization, subordination or avoidance; and
                         (d) all of the Debtor’s Stipulations and admissions contained in the
                         Interim Order, including, without limitation, the Debtor’s
                         Stipulations, and all other waivers, releases, affirmations and other
                         stipulations as to the priority, extent and validity as to the
                         Prepetition Secured Lender’s claims, liens and interests contained
                         in the Interim Order shall be of full force and effect and forever
                         binding upon the Debtor, the Debtor’s bankruptcy estate, and all
                         creditors, interest holders and other parties in interest in the
                         Chapter 11 Case and any Successor Case. If any such adversary
                         proceeding or contested matter is timely filed, the stipulations and
                         admissions contained in the Interim Order, including the Debtor’s
                         Stipulations, shall nonetheless remain binding and preclusive on
                         any Committee (if appointed) and any other person or entity
                         except to the extent that such stipulations and admissions were
                         expressly challenged in such adversary proceeding or contested
                         matter prior to the Challenge Period Termination Date. Nothing in
                         the Interim Order vests or confers on any Person (as defined in the
                         Bankruptcy Code), including any Committee appointed in the
                         Chapter 11 Case, standing or authority to pursue any cause of
                         action belonging to the Debtor or its estate, including, without
                         limitation, any Challenges with respect to the Loan Documents or
                         Prepetition Secured Obligations, and an order of the Court
                         conferring such standing on a Committee (if appointed) or other
                         party in interest shall be a prerequisite for the prosecution of a
                         Challenge by the Committee (if appointed) or such other party in
                         interest.

506(c) Waiver            Upon entry of the Final Order, no costs or expenses of                  ¶ 14
                         administration which have been or may be incurred in the
                         Chapter 11 Case at any time, or any future proceeding that may
Local Rule               result therefrom, including any Successor Case, shall be charged
4001-2(a)(i)(C)          against or recovered from the Prepetition Secured Lender or its
                         claims or the Collateral (including the Prepetition Collateral)
                         pursuant to sections 105 or 506(c) of the Bankruptcy Code, or
                         otherwise, without the prior express written consent of the
                         Prepetition Secured Lender, and no such consent shall be implied,
                         directly or indirectly, from any other action, inaction or
                         acquiescence by the Prepetition Secured Lender or any of its
                         representatives or agents. Upon entry of the Final Order, the
                         Debtor and its estate shall be deemed to have irrevocably waived,
                         and shall be prohibited from asserting, any surcharge claim, under
                         section 506(c) or otherwise, for any costs incurred, including those
                         in connection with the preservation, protection or enhancement of,
                         or realization by the Prepetition Secured Lender upon, the
                         Collateral.



                                                     15
58448/0001-16772741v8
                  Case 19-10209-KJC         Doc 7      Filed 02/03/19          Page 16 of 23



552(b) Wavier            Upon entry of the Final Order, the Prepetition Secured Lender             ¶ 18
                         shall be entitled to all of the rights and benefits of section 552(b)
Local Rule               of the Bankruptcy Code, and the “equities of the case” exception
4001-2(a)(i)(H)          under section 552(b) of the Bankruptcy Code shall not apply to the
                         Prepetition Secured Lender with respect to proceeds, products,
                         offspring or profits of any of the Collateral (including the
                         Prepetition Collateral).

Releases                 Subject to the entry of the Final Order, the Debtor forever,             ¶ E(iv)
                         unconditionally and irrevocably releases, discharges and acquits
Local Rule               the Prepetition Secured Lender, and each of its successors,
4001-2(a)(ii)            assigns, affiliates, subsidiaries, parents, officers, shareholders,
                         directors, employees, attorneys, agents, and professionals, past,
                         present and future, and its respective heirs, predecessors,
                         successors and assigns (collectively, the “Releasees”) of and from
                         any and all claims, controversies, disputes, liabilities, obligations,
                         demands, damages, expenses (including, without limitation,
                         reasonable attorneys’ fees), debts, liens, actions and causes of
                         action of any and every nature whatsoever, whether arising in law
                         or otherwise, and whether or not known or matured, arising out of
                         or relating to, as applicable, the Loan Documents and/or the
                         transactions contemplated thereunder including, without
                         limitation, (i) any so-called “lender liability” or equitable
                         subordination claims or defenses, (ii) any and all claims and
                         causes of action arising under the Bankruptcy Code, and (iii) any
                         and all claims and causes of action with respect to the extent,
                         validity, priority, perfection or avoidability of the Prepetition
                         Liens and the Prepetition Secured Obligations. The Debtor waives
                         and releases any defense, right of counterclaim, right of set-off or
                         deduction to the payment of the Prepetition Secured Obligations
                         that the Debtor now has or may claim to have against the
                         Releasees, arising out of, connected with, or relating to any and all
                         acts, omissions or events occurring prior to the Court entering the
                         Interim Order.

Provisions Deeming       None.
Prepetition Debt to be
Postpetition Debt


Local Rule
4001-2(a)(i)(E)

Non-Consensual           None.
Priming

Local Rule
4001-2(a)(i)(G)




                                                     16
58448/0001-16772741v8
                 Case 19-10209-KJC               Doc 7       Filed 02/03/19         Page 17 of 23



                                              BASIS FOR RELIEF

I.       The Debtor’s Request to Use Cash Collateral and
         Proposed Adequate Protection are Appropriate

                  17.      The Debtor’s use of property of its estate, including Cash Collateral, is

governed by section 363 of the Bankruptcy Code.5 Pursuant to section 363(c)(2) of the

Bankruptcy Code, a debtor may use cash collateral as long as “(A) each entity that has an interest

in such cash collateral consents; or (B) the court, after notice and a hearing, authorizes such use,

sale, or lease in accordance with the provisions of this section.” 11 U.S.C. § 363(c)(2).

                  18.      Section 363(e) of the Bankruptcy Code provides for adequate protection of

interests in property when a debtor uses cash collateral. 11 U.S.C. § 363(e). Further, section

362(d)(1) of the Bankruptcy Code provides for adequate protection of interests in property due to

the imposition of the automatic stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996).

While section 361 of the Bankruptcy Code provides examples of forms of adequate protection,

such as granting replacement liens and administrative claims, courts decide what constitutes

sufficient adequate protection on a case-by-case basis. Resolution Trust Corp. v. Swedeland

Dev. Grp., Inc. (In re Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d Cir. 1994) (“[A]

determination of whether there is adequate protection is made on a case by case basis.”); In re

Satcon Tech. Corp., No. 12-12869, 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); see

also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 COLLIER ON

5
         The Bankruptcy Code defines “cash collateral” as follows:

         Cash, negotiable instruments, documents of title, securities, deposit accounts, or other cash equivalents
         whenever acquired in which the estate and an entity other than the estate have an interest and includes the
         proceeds, products, offspring rents, or profits of property and the fees, charges, accounts or other payments
         for the use or occupancy of rooms and other public facilities in hotels, motels, or other lodging properties
         subject to a security interest as provided in section 552(b) of this title, whether existing before or after the
         commencement of a case under this title.

         11 U.S.C. § 363(a).


                                                           17
58448/0001-16772741v8
                 Case 19-10209-KJC       Doc 7       Filed 02/03/19    Page 18 of 23



BANKRUPTCY ¶ 361.01 [1] at 361-66 (15th ed. 1993) (explaining that adequate protection can

take many forms and “must be determined based upon equitable considerations arising from the

particular facts of each proceeding”); In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996)

(“[T]he determination of adequate protection is a fact-specific inquiry ... left to the vagaries of

each case ....”) (citation and quotation omitted).

                  19.   The concept of adequate protection is designed to shield a secured creditor

from diminution in the value of its interest in collateral during the period of a debtor’s use. See

In re Carbone Cos., 395 B.R. 631, 635 (Bankr. N.D. Ohio 2008) (“The test is whether the

secured party’s interest is protected from diminution or decrease as a result of the proposed use

of cash collateral.”); see also In re Cont’l Airlines, Inc., 154 B.R. 176, 180-81 (Bankr. D. Del.

1993) (holding that adequate protection for use of collateral under section 363 of the Bankruptcy

Code is limited to use-based decline in value).

         A.       The Proposed Adequate Protection for the
                  Prepetition Secured Lender is Sufficient

                  20.   As set forth in the Interim Order and described above in the Highlighted

Provisions, the Debtor proposes to provide the Prepetition Secured Lender with various forms of

Adequate Protection. The Debtor respectfully submits that, in light of the circumstances of the

Chapter 11 Case, the proposed Adequate Protection is appropriate and sufficient to protect the

Prepetition Secured Lender from any diminution in value to the Collateral during the interim

period. In particular, the Cash Collateral will be used to sustain the Debtor’s business

operations, allowing for the maximization of the value of the Debtor’s estate. If the Cash

Collateral is not available for this purpose, the Debtor will be unable to fund payroll obligations,

procure goods and services from vendors or otherwise maintain its operations, thereby

dissipating value to the detriment of the Prepetition Secured Lender and other stakeholders. The


                                                  18
58448/0001-16772741v8
                 Case 19-10209-KJC        Doc 7     Filed 02/03/19      Page 19 of 23



use of the Cash Collateral will therefore protect the Prepetition Secured Lender’s security

interests by preserving the value of its collateral. See In re 495 Cent. Park Ave. Corp., 136 B.R.

626, 631 (Bankr. S.D.N.Y. 1992) (evaluating “whether the value of the debtor’s property will

increase as a result of the” use of collateral in determining sufficiency of adequate protection); In

re Salem Plaza Assocs., 135 B.R. 753, 758 (Bankr. S.D.N.Y. 1992) (holding that a debtor’s use

of cash collateral to pay operating expenses, thereby “preserv[ing] the base that generates the

income stream,” provided adequate protection to the secured creditor); In re Constable Plaza

Assocs., L.P., 125 B.R. 98, 105 (Bankr. S.D.N.Y. 1991) (observing that debtor’s use of rents to

maintain and operate property “will serve to preserve or enhance the value of the building which,

in turn, will protect the collateral covered by [the secured lender’s] mortgage”).

                  21.    In light of the foregoing, the Debtor submits that the proposed Adequate

Protection to be provided for the benefit of the Prepetition Secured Lender is appropriate. Thus,

the Debtor’s proposed Adequate Protection not only is necessary to protect the Prepetition

Secured Lender against any diminution in value, but also is fair and appropriate on an interim

basis under the circumstances of this Chapter 11 Case to ensure the Debtor is able to continue

using the Cash Collateral in the near term, for the benefit of its estate and all parties in interest.

II.      Failure to Obtain Immediate Interim Use of Cash Collateral
         Would Cause Immediate and Irreparable Harm

         22.      Bankruptcy Rule 4001(b)(2) provides that a final hearing on a motion to use cash

collateral pursuant to section 363 of the Bankruptcy Code may not be commenced earlier than

fourteen (14) days after the service of such motion. Fed. R. Bankr. P. 4001(b)(2). However, the

Court is authorized to conduct a preliminary expedited hearing on the Motion and authorize the

Debtor’s proposed use of Cash Collateral to the extent necessary to avoid immediate and

irreparable harm to the Debtor’s estate. Id.


                                                   19
58448/0001-16772741v8
                 Case 19-10209-KJC        Doc 7     Filed 02/03/19     Page 20 of 23



                  23.   The Debtor has an immediate postpetition need to use Cash Collateral.

The Debtor cannot maintain the value of its estate during the pendency of the Chapter 11 Case

without access to cash. The Debtor will use cash to, among other things, continue operating its

business and satisfy other working capital needs during the Chapter 11 Case. The Debtor

believes that all or substantially all of its available cash constitutes the Prepetition Secured

Lender’s Cash Collateral, as that term is used by section 363(c) of the Bankruptcy Code. The

Debtor therefore will be unable to proceed with operating its business without the ability to use

Cash Collateral, and will suffer immediate and irreparable harm to the detriment of all creditors

and other parties in interest. In short, the Debtor’s ability to finance its operations and the

availability of sufficient working capital and liquidity to the Debtor through the use of Cash

Collateral is vital to the preservation and maintenance of the value of the Debtor’s estate.

                  24.   The Debtor, therefore, seeks immediate authority to use the Cash

Collateral on an interim basis and as set forth in this Motion and in the Interim Order to prevent

immediate and irreparable harm to its estate pending the Final Hearing pursuant to Bankruptcy

Ru1e 400l(b)(2). Accordingly, to the extent that the Debtor requires the use of Cash Collateral,

the Debtor respectfully submits that it has satisfied the requirements of Bankruptcy Rule

4001(b)(2) to support an expedited preliminary hearing and immediate Cash Collateral

availability on an interim basis.

III.     Modification of the Automatic Stay is Appropriate

                  25.   The Cash Collateral Orders contemplate a modification of the automatic

stay (to the extent applicable) as necessary to, inter alia, permit the Debtor to: (a) grant the

security interests, liens and superpriority claims described above, and to perform such acts as

may be requested to assure the perfection and priority of such security interests and liens; and



                                                  20
58448/0001-16772741v8
                 Case 19-10209-KJC       Doc 7     Filed 02/03/19     Page 21 of 23



(b) authorize the Debtor to make certain payments in accordance with the terms of the Cash

Collateral Orders. In addition, the Cash Collateral Orders provide for modification of the

automatic stay to allow the Prepetition Secured Lender to exercise remedies upon the occurrence

and during the continuance of an Event of Default, and after the giving of five (5) business days’

prior written notice to the Debtor.

                  26.   Stay modification provisions of this kind are ordinary and standard terms

of postpetition use by debtors-in-possession of prepetition collateral, and, in the Debtor’s

business judgment, are reasonable under the present circumstances. See, e.g., In re Open Road

Films, LLC, Case No. 18-12012 (LSS) [Docket No. 51] (Bankr. D. Del. September 7, 2018)

(terminating automatic stay after occurrence of termination event and applicable notice); In re

RM Holdco LLC, Case No. 18-11795 (MFW) [Docket No. 53] (Bankr. D. Del. August 7, 2018)

(same); In re Heritage Home Grp. LLC, Case No. 18-11736 (KG) [Docket No. 46] (Bankr. D.

Del. July 31, 2018) (same); In re EBH Topco, LLC, Case No. 18-11212 (BLS) [Docket No. 55]

(Bankr. D. Del. May 24, 2018) (same); In re Gibson Brands, Inc., Case No. 18-11025 (CSS)

[Docket No. 71] (Bankr. D. Del. May 2, 2018) (same); In re Appvion, Inc., Case No. 17-12082

(KJC) [Docket No. 75] (Bankr. D. Del. October 5, 2017). Accordingly, the Debtor respectfully

requests that the Court authorize the modification of the automatic stay in accordance with the

terms set forth in the Cash Collateral Orders.

                              REQUEST FOR FINAL HEARING

                  27.   Pursuant to Bankruptcy Rule 400l(b)(2), the Debtor requests that the Court

set a date for the Final Hearing within thirty (30) days of the Petition Date and fix the date and

time prior to the Final Hearing for parties to file objections to the relief requested by this Motion.




                                                 21
58448/0001-16772741v8
                 Case 19-10209-KJC        Doc 7    Filed 02/03/19      Page 22 of 23



                                              NOTICE

                  28.   Notice of this Motion will be provided to: (i) the U.S. Trustee; (ii) counsel

to the Prepetition Secured Lender; (iii) the parties on the list of creditors holding the 20 largest

unsecured claims against the Debtor; (iv) the United States Securities and Exchange

Commission; (v) the Internal Revenue Service; (vi) the Office of the United States Attorney for

the District of Delaware; (vii) the Delaware State Treasury; (viii) the Delaware Secretary of

State, Division of Corporations, Franchise Tax; (ix) all parties that have requested notice

pursuant to Bankruptcy Rule 2002; and (x) all parties who are known, after reasonable inquiry,

to have asserted a lien, encumbrance or claim in the Prepetition Collateral. As this Motion is

seeking “first day” relief, the Debtor will serve this Motion and any order entered with respect to

this Motion as required by Local Rule 9013-1(m). The Debtor submits that, in light of the nature

of the relief requested, no other or further notice is required under the circumstances.

                    WAIVER OF BANKRUPTCY RULES 6004(a) AND 6004(h)

                  29.   To implement the foregoing successfully, the Debtor requests that the

Court enter an order providing that notice of the relief requested herein satisfies Bankruptcy Rule

6004(a) and that the Debtor has established cause to exclude such relief from the 14-day stay

period under Bankruptcy Rule 6004(h), to the extent applicable.

                                      NO PRIOR REQUEST

                  30.   No previous request for the relief sought herein has been made to this

Court or any other court.



                            [Remainder of Page Intentionally Left Blank]




                                                  22
58448/0001-16772741v8
                 Case 19-10209-KJC       Doc 7     Filed 02/03/19      Page 23 of 23



                                          CONCLUSION

                  WHEREFORE, for the reasons set forth herein and in the First Day Declaration,

and based on the record of the Chapter 11 Case, the Debtor respectfully requests that this Court

(a) enter the Cash Collateral Orders (i) authorizing the Debtor to use Cash Collateral on an

interim and final basis subject to the terms and conditions set forth therein; (ii) granting adequate

protection to the Prepetition Secured Lender to the extent set forth in the Cash Collateral Orders;

(iii) scheduling the Final Hearing, pursuant to the Interim Order, within approximately thirty (30)

days of the commencement of the Chapter 11 Case, to consider approval of this Motion on a

final basis; and (iv) granting related relief; and (b) grant the Debtor such other and further relief

as may be just and proper.


Dated: Wilmington, Delaware
       February 3, 2019

                                               COLE SCHOTZ P.C.


                                               /s/ David R. Hurst
                                               David R. Hurst (I.D. No. 3743)
                                               Patrick J. Reilley (I.D. No. 4451)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117

                                               – and –

                                               Jacob S. Frumkin
                                               25 Main Street
                                               Hackensack, New Jersey 07601
                                               Telephone: (201) 489-3000
                                               Facsimile: (201) 489-3479

                                               Proposed Counsel for Debtor and
                                               Debtor-in-Possession



                                                  23
58448/0001-16772741v8
